DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 26-33, 35-39, 41-47, 49, 51, and 53-76 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 26-33, 35, and 36, the prior art does not disclose or reasonably suggest a system as required by the claims, specifically wherein each of the first, second and third energy modulation elements include LCD, LED, DLP, OLED, LCOS, or quantum dot, in combination with the remaining features of the claims.
The most applicable prior art, Hirsch et al (US 2014/0300869 A1) and Pernice et al (US 2015/0378183 A1), addressed in the Office Action mailed 12/23/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  Hirsch et al discloses spatial light modulators as the modulation elements, and fails to disclose or reasonably suggest the modulation elements required by the claim.  Pernice et al fails to cure this deficiency of Hirsch et al.  While the claimed modulation elements are generally known in the prior art, the prior art does not disclose the same for use a modulation elements in a system as required by the claim.
Re. Claims 37-39 and 41-46, the prior art does not disclose or reasonably suggest a system as required by the claims, specifically wherein each of the first, second and third energy modulation elements include LCD, LED, DLP, OLED, LCOS, or quantum dot, in combination with the remaining features of the claims.
The most applicable prior art, Hirsch et al (US 2014/0300869 A1) and Pernice et al (US 2015/0378183 A1), addressed in the Office Action mailed 12/23/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  Hirsch et al discloses spatial light modulators as the modulation elements, and fails to disclose or reasonably suggest the modulation elements required by the claim.  Pernice et al fails to cure this deficiency of Hirsch et al.  While the claimed modulation elements are generally known in the prior art, the prior art does not disclose the same for use a modulation elements in a system as required by the claim.
Re. Claims 47 and 53-60, the prior art does not disclose or reasonably suggest a system as required by the claims, specifically wherein the first and third energy modulation element are both OLEDs and the second energy modulation element is an LCD, and the system is operable to: (1) to present an opaque black color by operating the first modulation element in  an off state, the second modulation element in an on state, and the third modulation element in  an on state or an off state; or (2) to present a transparent black color by operating the first modulation element in an off state, the second modulation element in an off state, and the third modulation element in an off state, in combination with the remaining limitations of the claims.
The most applicable prior art, Hirsch et al (US 2014/0300869 A1) and Pernice et al (US 2015/0378183 A1), addressed in the Office Action mailed 12/23/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  Hirsch et al discloses spatial light modulators as the modulation elements, and fails to disclose or reasonably suggest the modulation elements required by the claim.  Pernice et al fails to cure this deficiency of Hirsch et al.  While OLEDs and LCDs are generally known in the prior art, the prior art does not disclose the same for use a modulation elements in a system as required by the claim.  Moreover, Hirsch et al does not disclose the system capable of the functionality as required by the claim.
Re. Claims 49 and 61-68, the prior art does not disclose or reasonably suggest a system as required by the claims, specifically wherein the first and third energy modulation element are both OLEDs and the second energy modulation element is an LCD, and the system is operable to: (1) to present an opaque red color by operating the first modulation element in a red only on state, the second modulation element in an on state or an off state, and the third modulation element in an off state; or (2) to present a transparent red color by operating the first modulation element in a red only state at a first percentage, the second modulation element in an off state, and the third modulation element in a red only state at a second percentage, the second percentage different than the first percentage, in combination with the remaining features of the claims.
The most applicable prior art, Hirsch et al (US 2014/0300869 A1) and Pernice et al (US 2015/0378183 A1), addressed in the Office Action mailed 12/23/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  Hirsch et al discloses spatial light modulators as the modulation elements, and fails to disclose or reasonably suggest the modulation elements required by the claim.  Pernice et al fails to 
Re. Claims 51 and 69-76, the prior art does not disclose or reasonably suggest a system as required by the claims, specifically wherein the first and third energy modulation element are both OLEDs and the second energy modulation element is an LCD, and the system is operable to: (1) to present an opaque grey color by operating the first modulation element in an on state at a first percentage, the second modulation element in  an on state, and the third modulation element in  an off state, or (2) to present a transparent grey color by operating the first modulation element in an on state at a first percentage, the second modulation element in an off state, and the third modulation element in an on state at a second percentage, the second percentage different than the first percentage, in combination with the remaining features of the claims.
The most applicable prior art, Hirsch et al (US 2014/0300869 A1) and Pernice et al (US 2015/0378183 A1), addressed in the Office Action mailed 12/23/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  Hirsch et al discloses spatial light modulators as the modulation elements, and fails to disclose or reasonably suggest the modulation elements required by the claim.  Pernice et al fails to cure this deficiency of Hirsch et al.  While OLEDs and LCDs are generally known in the prior art, the prior art does not disclose the same for use a modulation elements in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        2/26/21